Citation Nr: 0608718	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative joint disease of the lumbar spine 
with lumbar myositis.

2.  Entitlement to an initial disability rating in excess of 
20 percent for radiculopathy of the right lower extremity 
prior to April 16, 2005; and in excess of 40 percent 
thereafter.

3.  Entitlement to an initial disability rating in excess of 
20 percent for radiculopathy of the left lower extremity.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow


INTRODUCTION

The veteran had service in the Puerto Rico Army National 
Guard with active duty from April 1984 to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via a Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

In the September 2001 rating decision, the RO granted the 
veteran service connection for a disability it characterized 
as chronic right L5 radiculopathy, lumbar myositis.  It was 
assigned a 20 percent disability evaluation effective from 
October 2000.  The veteran disagreed with that rating in 
February 2002.  After perfecting his appeal, the case was 
sent to the Board, which remanded the veteran's appeal in 
June 2004 to the Appeals Management Center (AMC) for further 
development.  While there, the AMC re-characterized the 
veteran's disability in a December 2005 rating action as 
"degenerative joint and disc disease lumbar spine with 
lumbar myositis" and also assigned separate disability 
evaluations for right lower extremity radiculopathy, and left 
lower extremity radiculopathy.  

That portion of the disability characterized as 
"degenerative joint and disc disease lumbar spine with 
lumbar myositis" was apparently described as such to reflect 
the method by which it would be evaluated under the change in 
the Schedule of Rating Disabilities which occurred in 
September 2003.  In any case, this portion of the veteran's 
disability was assigned a 40 percent disability evaluation, 
effective from October 2000.  The right lower extremity 
radiculopathy portion of the veteran's disability was 
assigned a 20 percent rating effective from October 2000, and 
a 40 percent evaluation, effective from April 2005.  The left 
lower extremity radiculopathy portion of the veteran's 
disability was assigned a 20 percent evaluation, effective 
from April 2005.  

The AMC evidently did not consider the left and right lower 
extremity radiculopathy portion of the veteran's disability 
to be on appeal as these issues were not addressed in the 
ensuing Supplemental Statement of the Case issued the same 
date as the December 2005 rating action.  Since, however, the 
symptoms of radiculopathy were part of the disability for 
which the veteran sought an increased rating in the first 
instance; fairness requires that the left and right lower 
extremity radiculopathy disability be considered in appellate 
status.  

Accordingly, a Supplemental Statement of the Case that 
addresses the radiculopathy aspect of the veteran's 
disability will need to be issued.  This will also provide an 
opportunity to ensure VA has complied with all notice 
requirements under the law.  

Likewise, this will afford an opportunity to obtain the 
report from a more contemporaneous examination.  (The last 
formal VA examination appears to have been conducted in 
December 2003.) 

Under the circumstances described above, this case is 
remanded for the following:  

1.  Send the veteran a letter notifying him 
of the information and evidence needed to 
establish entitlement to the benefits sought 
on appeal, and the effective date for 
disability evaluations as are assigned.  He 
also should be advised of his and VA's 
responsibility in obtaining that information 
and evidence.  

2.  Obtain copies of the records of the 
veteran's treatment by VA (in Puerto Rico) 
dated since April 2005.  

3.  Schedule the veteran for an examination 
of his low back and radiculopathy to 
ascertain the severity of the disabilities at 
issue.  Any indicated tests or studies should 
be accomplished, the reports of which should 
then be associated with the claims file.  

4.  Re-adjudicate the issues on appeal, and 
if the veteran remains dissatisfied with the 
evaluations assigned, issue a Supplemental 
Statement of the Case on all matters in 
appellate status as set forth in this remand 
to the veteran and his representative, if 
any.  An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


